Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 11-13 withdrawn
Claim 1-10 elected and pending 

Election/Restrictions
Applicant’s election without traverse of 1-10 in the reply filed on 02/09/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kraytsberg (NPL, Conveying advanced li-ion battery materials into practice the impact of electrode slurry preparation skills) in view of Cheng (US Pat. 6,544,688 B1) and in further view of Sakamoto (JP 11,339,816 A, with English abstract), and in further view of Kerwin (US Pat. 5,776,238).
Consider Claim 1, Kraytsberg teaches the process of forming slurry for battery cell electrode (abstract). Kraytsberg teaches the process of mixing solvent, conductive material particles and resin forming a slurry (abstract), where the slurry mixing is performed in mixing equipment such as Kneader mixer (Fig. 4b). Kraytsberg teaches the Kneader mixer having close volume with two blades repeatedly rotating in opposite direction (see arrows in figure 4b) moving the slurry back and forth, from first side to a second side back to the first side, through a passage (Fig. 4b) to homogeneously disperse the powder and the binder within the solvent.

    PNG
    media_image1.png
    320
    322
    media_image1.png
    Greyscale

Kraytsberg does not teach the coating of slurry on the electrode on opposite sides simultaneously.
However, Cheng is in the prior art of coating a conductive layer on the conductive support/electrode (abstract), teaches the process of coating slurry comprises conductive carbon (carbon powder), isopropanol (solvent), dimethylethanolamine (dispersion agent), and binder/PFAZ-322resin (Col. 13, liens 45-60), where the slurry is coated onto the current collector/electrode using slot die coater on both sides of the current collector/electrode (Col. 13, lines 55-60), where it would be obvious for skilled person in the art that both sides of electrode are coated simultaneously, with reasonable expectation of success. Cheng teaches the electrode slurry have a ratio of binder (1 parts by wt.) to powder (15 part by wt.) of 0.067:1, ratio of solvent (80%) to carbon powder (15 part by weight) of 5.3:1, and the slurry solid content of 14%, therefore slurry have dispersion agent/dimethylethanolamine (3/(100-14=86)) of about 0.03 wt.% (Col. 13. Lines 45-65). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kraytsberg with Cheng to coat the battery slurry on both sides of the electrode using slot die coater, to provide with a desired thickness of about 20 µm (Col. 13, lines 58-62).
The combined Kraytsberg (with Cheng) does not teach the process of freezing, sublimation, heating under vacuum and calendaring.
However, Sakamoto is in the prior art of forming a paste for coating an electrode for fuel cell (abstract), teaches the paste is quickly frozen in a frozen tank then the icy solvent/dispersion agent is eliminated by sublimation in a vacuum freezer dryer, then 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kraytsberg (with Cheng) with Sakamoto the process the above steps, to remove the solvents/dispersion agent from the slurry [0010], to prevent contamination.
The combined Kraytsberg (with Cheng with Sakamoto) does not teach the amount of mixing energy used for kneading process.
However, Kerwin is in the process of kneading curd pigments (powders) (abstract), teaches the kneading with energy amount of 0.2-15 kWh/kg (Col. 1, lines 60-65).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kraytsberg (with Cheng with Sakamoto) with Kerwin to mixing the electrode slurry with kneader using kneading energy of 0.2-15 kWh/kg, to process the mixing/kneading process with relatively short amount of time of 10 seconds to 15 min (Col. 1, lines 55-60).
Consider Claim 6, the combined Kraytsberg (with Cheng with Sakamoto with Kerwin) teaches the slurry is formed without the use of n-methyl-2-pyrrolidone (Cheng, Col. 7, lines 18-35).
Consider Claims 7-10, the combined Kraytsberg (with Cheng with Sakamoto with Kerwin) teaches the slurry to includes water and alcohol (Cheng, Col. 8, lines 61-67), PTFE (Cheng, Col. 8, lines 39-45) and vacuum process to the slurry to remove liquid/evaporated liquid (Cheng, Col. 6, lines 10-14). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kraytsberg (NPL, Conveying advanced li-ion battery materials into practice the impact of electrode slurry preparation skills) in view of Cheng (US Pat. 6,544,688 B1) and in further view of Sakamoto (JP 11,339,816 A, with English abstract), and in further view of Kerwin (US Pat. 5,776,238), and in further view of Kurz (PG Pub 2004/0247927 A1).
Consider Claim 2, the combined Kraytsberg (with Cheng with Sakamoto with Kerwin) teaches the slurry in claim 1. 
The combined Kraytsberg (with Cheng with Sakamoto with Kerwin) does not teach the calendering process in detailed.
However, Kurz is in the prior art of processing metallic foil [0029], teaches the process of cold calendering to pre-bond [0039], where the pre-bonded travel through the furnace for hot calendering process [0043].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kraytsberg (with Cheng with Sakamoto with Kerwin) with Kurz to cold calendering then hot calendering, to enhance bonding of the layers [0035], slurry coating and the electrode/current collectors of Cheng.

Claim Objections
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718